DETAILED ACTION
This Notice of Allowance is in response to applicant’s request for continued examination (RCE) filed on 07/28/2022.  Claims 1-6 have been amended.  Claims 1-6 are pending and have been considered as follows.
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 07/28/2022 has been entered.
Response to Arguments
In view of applicant’s amendment to independent Claims 1, 5, and 6, applicant’s arguments presented on pages 5-8 of the remarks filed 07/05/2022 have been considered and are persuasive.  Therefore, amended Claims 1-6 overcome the prior 35 U.S.C. 103(a) rejections.
Allowable Subject Matter
Claims 1-6 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s attorney of record Camron Bagheri (Reg. No. 76,875) on 08/16/2022.  Attorney Bagheri gave authorization to amend Claims 1, 5, and 6 to place the application in condition for allowance.
Please Enter the Following EXAMINER’S AMENDMENT:
Replace Claim 1 with the following:
1.	A radio device, comprising:
a processor that executes computer-executable instructions stored in a computer memory that is coupled to the processor, which causes the processor to:
select a communication channel;
transmit voice data on the selected communication channel;
store in the computer memory a plurality of primary cipher keys, a plurality of pieces of device information, and a plurality of pieces of group information;
perform a group call on the selected communication channel with radio devices belonging to a first group by encrypting the voice data using a primary cipher key; 
generate a secondary cipher key that is different from the primary cipher key when one or more radio devices belonging to the first group are selected during the group call; and
perform a temporary group call with the selected radio devices, on the selected communication channel and while the voice data is being continuously transmitted on the selected communication channel, by switching the primary cipher key to the secondary cipher key such that the voice data is now being encrypted by the secondary  cipher key.

Replace Claim 5 with the following:
5.	A control method of a radio device, the control method comprising:
selecting a communication channel;
transmitting voice data on the selected communication channel;
performing a group call on the selected communication channel with radio devices belonging to a first group by encrypting the voice data using a primary cipher key;
generating a secondary cipher key that is different from the primary cipher key when one or more radio devices belonging to the first group are selected during the group call; and
performing a temporary group call with the selected radio devices, on the selected communication channel and while the voice data is being continuously transmitted on the selected communication channel, by switching the primary cipher key to the secondary cipher key such that the voice data is now being encrypted by the secondary  cipher key.

Replace Claim 6 with the following:
6.	A non-transitory computer-readable recording medium containing a computer program causing a computer to execute:
selecting a communication channel;
transmitting voice data on the selected communication channel;
performing a group call on the selected communication channel with radio devices belonging to a first group by encryptin the voice data using a primary cipher key; 
generating a secondary cipher key that is different from the primary cipher key when one or more radio devices belonging to the first group are selected during the group call; and
performing a temporary group call with the selected radio devices, on the selected communication channel and while the voice data is being continuously transmitted on the selected communication channel, by switching the primary cipher key to the secondary cipher key such that the voice data is now being encrypted by the secondary  cipher key.

Examiner’s Statement for Reasons of Allowance
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
Amended independent Claims 1, 5, and 6 are allowed for the reasons argued by applicants on pages 5-8 of the remarks filed on 07/05/2022 which are persuasive.  Claims 2-4 depend upon independent Claim 1 and are allowed by virtue of their dependency.
Although the prior art WEALLEANS et al. (US 20120155644 A1) teaches “encryption keys are associated with or mapped to specific addresses or channels on which the encrypted information is sent. Each back-to-back and each networked communications device within the mixed-mode communications system includes this mapping, which is used for communications within a group” [0006]; “The back-to-back communications device retrieves an encryption key which is associated with the temporary address using a look-up table” [0018]; “communications device 206 retrieves an encryption key that is associated with the temporary address 212 from information stored within a storage device in the back-to-back communications device 206, such as from a look-up table stored on flash memory in the back-to-back communications device 206” [0040],
None of the prior art of record teaches individually or in combination the limitations listed below as recited in applicant’s amended independent claims:
[Claim 1] “store in the computer memory a plurality of primary cipher keys, a plurality of pieces of device information, and a plurality of pieces of group information; perform a group call on the selected communication channel… perform a temporary group call with the selected radio devices, on the selected communication channel and while the voice data is being continuously transmitted on the selected communication channel, by switching the primary cipher key to the secondary cipher key such that the voice data is now being encrypted by the secondary cypher key”;
[Claim 5] “selecting a communication channel…performing a temporary group call with the selected radio devices, on the selected communication channel and while the voice data is being continuously transmitted on the selected communication channel, by switching the primary cipher key to the secondary cipher key such that the voice data is now being encrypted by the secondary cypher key”;
[Claim 6] “performing a group call on the selected communication channel… performing a temporary group call with the selected radio devices, on the selected communication channel and while the voice data is being continuously transmitted on the selected communication channel, by switching the primary cipher key to the secondary cipher key such that the voice data is now being encrypted by the secondary cypher key”.
The closest prior art made of record and cited consisted of the following references.
Carlson (US 20040028199 A1) disclosed controlling a conference call using an improvement on the conference calling center's computer software. The control program allows the host of a conference call to selectively control the dissemination of information between conference call participants. The control program allows the host to designate other hosts, create private meetings among conference call participants, mute any number of participants in relation to each other, or completely exclude participants. The participants may also send messages to other participants or the host using the present invention. A control screen is disclosed that allows the user to direct the flow of information among participants. A connection screen is also disclosed to further assist the host in determining the appropriate flow of information between participants.
Fu et al. (US 20040151310 A1) disclosed a method and system for relating cryptographic keys. A method includes providing to a user a private share related to a key. The method also includes generating a new key based on a previous version of the key and publishing a rotation catalyst. The new version of the key is determinable based on the key rotation catalyst and the private share. Further, former versions of the key are determinable based on the key rotation catalyst.
Gierach et al. (US 20060165018 A1) disclosed a system that receives a telephone call intended for a first conference participant, generates an informative announcement containing information regarding the call, mixes the informative announcement with the conference audio, and privately plays the mixed audio to the first participant. In other representative embodiments, the system concurrently generates a non-informative announcement, mixes the non-informative announcement with the conference audio, and plays the second mixed audio to the other conference participant or participants. In this way, the first participant is notified of the incoming call while simultaneously listening to the conference audio, and the information regarding the call is not shared with the other conference participant or participants.
Takata et al. (US 20070274525 A1) disclosed an encrypted communication system in which an encryption key for use in encrypted communication and settings information for the encrypted communication are distributed to each of a plurality of communication devices performing encrypted communication within a group, and in which traffic generated by distributing the encryption key and the like can be reduced. In the encrypted communication system according to the present invention, information including a key for use in the intra-group encrypted communication or a seed which generates the key is distributed to the communication devices belonging to the group that are participating (e.g., logged in) in the intra-group encrypted communication.
Oliver et al. (US 20100220845 A1) disclosed providing a first primary communication device; providing a second primary communication device; providing a conference call controller; establishing a first control link between the first primary communication device and the conference call controller; communicating first identification data between the first primary communication device and the conference call controller via the first control link; establishing a media link between the first and second primary communication devices via the conference call controller. In certain embodiments, the first identification data corresponds to at least one participation level of the first primary communication device with respect to the media link. The method may further comprise establishing a second control link between the second primary communication device and the conference call controller; communicating second identification data between the second primary communication device and the conference call controller via the second control link; wherein the second identification data establishes a participation level of the second primary communication device with respect to the media link.
ZHANG et al. (US 20140237559 A1) disclosed a method and a related device for generating a group key. A group ID of a group to which an MTC device belongs and a group communication root key related to a security key are received from an MME, where the security key is corresponding to the group ID; a group key corresponding to the group ID is generated according to the group communication root key; and a generating parameter used to generate the group key is sent to the MTC device, so that the MTC device generates the group key according to the group key generating parameter and a security key saved in the MTC device. Therefore, a base station only needs to maintain a same group key for a same group, thereby reducing the operation complexity of the base station.
Bulriss et al. (US 20050128283 A1) disclosed a first conference station generating at least one of audio and video signals from at least an attorney and a second conference station generating at least one of audio and video signals from the attorney's client, the attorney and the attorney's client having a relationship protected by the attorney-client privilege. The system also includes at least one communications link connecting the first and second conference stations that carries the audio and/or video signals between the first and second conference stations. A signal processor is disposed within the communications link between the first and second conference stations to route signals between the first and second conference stations. At least one control panel communicates with the signal processor and provides control over audio and/or video signals so that the attorney and the attorney's client are permitted to engage in a private communication without vitiating the attorney-client privilege
Hensley (US 20060159099 A1) disclosed a bridgeless multi-way videoconferencing system with a number of high quality advanced features. It is connected at the customer's conference room or video site to a high-resolution pan, zoom and tilt video camera; wireless mouse; video monitor or a standard TV; stereo speakers and a microphone. It is also connected to VideoPresence switches, billing and provisioning systems. The local connection is a standard T1 or E1 and the backbone connections between the VideoPresence switches located in U.S. and international markets are DS3, OC3 or larger circuits.
Lee (US 20060172727 A1) disclosed a method of providing a conference call function in a mobile terminal. A first mobile terminal requests a one-to-one call to a second mobile terminal by a data burst message during a conference call among a plurality of mobile terminals including the first and second mobile terminals. The second mobile terminal transmits to the first mobile terminal a response indicating whether the one-to-one call request is accepted or rejected by a data burst message. If the second mobile terminal accepts the one-to-one call request, the first mobile terminal transmits a one-to-one call request message to a base station. In response to the one-to-one call request message, the base station connects the first and second mobile terminals in a one-to-one call.
Calcaterra et al. (US 20090147958 A1) disclosed obfuscating, or obscuring, a portion or portions of information in a multi-party transmission. A user participating in a multi-party exchange signals a communication device (or proxy) that he will provide private information that is to be perceptible only to a subset of the other participants. This user also identifies that subset, preferably by providing a group identifier for a group in which that subset of participants are members. The communication device transmits a member-specific descriptor comprising an encrypted version of a group key, and uses this group key to encrypt the private information that is to be perceptible only to the subset. Device-specific characteristics of participant devices are used, in addition to user-provided data (such as a user's log-on identifier and/or password), as input to create cryptographic key information. Only participants in the subset can decrypt the encrypted private information; other participants preferably receive a filler pattern of some type instead.
However, the prior art of record, taken by itself or in any combination, do not anticipate or make obvious the invention of the present application and in particular the claim features listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Jung et al., (“Session Key Generation for a Group Call and Device for Security Control”, November 2011, IEEE 10th International Conference on Trust, Security and Privacy in Computing and Communications, pp. 1756-1762)
Aparna et al., (“New Group Key Computation Technique for Secure Group Communication”, September 2008, IEEE 19th International Symposium on Personal, Indoor and Mobile Radio Communications, pp. 1-5)
Schmidt et al. (US 20050073964 A1) is cited for setup of group calls such as audio-video conference calls using session layer application.
Patel et al. (US 20070206738 A1) is cited for encrypted voice communication channels that secure user messages.
Sundaram et al. (US 20110051912 A1) is cited for encryption key exchange for party communication that is encrypted using group keys.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530. The examiner can normally be reached Monday - Friday 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

08.18.2022